134 U.S. 240 (1890)
CHESTER CITY
v.
PENNSYLVANIA.
No. 1498.
Supreme Court of United States.
Submitted January 27, 1890.
Decided March 10, 1890.
Mr. James W.M. Newlin for the plaintiff in error.
Mr. William S. Kirkpatrick and Mr. John F. Sanderson for defendant in error.
Mr. M.E. Olmsted and Mr. Wayne McVeagh, on behalf of W.W. Jennings, plaintiff in error in No. 1242; Mr. W.B. Lamberton and Mr. George R. Krcher, on behalf of the North Pennsylvania Railroad Company, defendant in error in No. 1556; and Mr. M.E. Olmsted, on behalf of the Delaware Division Canal Company.
MR. JUSTICE BRADLEY delivered the opinion of the court.
This case, so far as any federal question is concerned, is similar, in all substantial respects, to that of Bell's Gap Railroad Co. v. Pennsylvania, just decided, and must be governed by the decision in that case.
The motion to dismiss the writ of error is denied, and the judgment of the Supreme Court of Pennsylvania is affirmed.